PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/556,267
Filing Date: 30 Aug 2019
Appellant(s): NEC Laboratories Europe GmbH



__________________
Eric Arnell
Reg. No. 71,409
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/06/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/25/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Whether claims 1-3, 5-7, and 16 are unpatentable under 35 U.S.C § 103 as being obvious over Gazi in view of Fletcher.
a.	In response to Appellant’s arguments, on page 9 of the Brief, that Office improperly breaks apart of Claims 1 and 5 without considering the claim as a whole, Examiner respectfully disagrees with the Appellant for the following reasons.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In addition, MPEP §2141 IV states (emphasis added) ” Once Office personnel have established the Graham factual findings and concluded that the claimed invention would have been obvious, the burden then shifts to the applicant to (A) show that the Office erred in these findings or (B) provide other evidence to show that the claimed subject matter would have been nonobvious. 37 CFR 1.111(b) requires applicant to distinctly and specifically point out the supposed errors in the Office’s action and reply to every ground of objection and rejection in the Office action. The reply must present arguments pointing out the specific distinction believed to render the claims patentable over any applied references. If an applicant disagrees with any factual findings by the Office, an effective traverse of a rejection based wholly or partially on such findings must include a reasoned statement explaining why the applicant believes the Office has erred substantively as to the factual findings. A mere statement or argument that the Office has not established a prima facie case of obviousness or that the Office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an effective traverse of the rejection under 37 CFR 1.111(b). Office personnel addressing this situation may repeat the rejection made in the prior Office action and make the next Office action final. See MPEP § 706.07(a).” In this case, Examiner has established a prima facie case of obviousness under 35 U.S.C §103, but Appellant has not specifically pointed out the supposed errors in the Office Action. Since Appellant has not discussed specifics, it is unclear why Appellant does not agree with Examiner that Examiner has set forth in the Office Action the proposed modification of the applied references necessary to arrive at the claimed subject matter. It should also be noted that Appellant has not provided explanation as to how Gazi should not be modified by Fletcher to arrive at the claimed subject matter.
For at least the above reasons, there is motivation or suggestion to combine the references.

In response to the Appellant arguments, on pages 10-11 of the Brief, of Claim Construction: The concepts of a Fresh Key and a Previous key must be construed together.
The Appellant does not indicate what makes the key pair fresh. A node having key pair could be considered that the key pair is fresh. That by generating the key pair makes the key pair fresh. A previous key can be any key of an earlier time. A key, which is stored and retrieved, could broadly construed and considered as a previous key. Therefore, a meaningful claim language, such as a previous fresh key, would be required in order to properly show how the fresh key maps back to the previous key as the claim never explicitly describes how the previous key is in any way related to the fresh key. In conclusion, the previous key is not related to the fresh key based on the way the claim language is currently presented.


In response to the Appellant arguments, on pages 11-12 of the Brief, of Claim Construction: The same node generates the Fresh key pair and signs the transaction.
The Gazi reference and Fletcher reference are both in the blockchain environment. Where both references disclose a node and each node contains key pair. Furthermore, Fletcher shows blockchain node generating new private and public key. The keys are used to sign and broadcast transaction.
Claim 4 recites “wherein the blockchain node generates a new fresh key pair for every transaction the blockchain node issues and deletes a previous fresh key pair when a previously broadcasted transaction is confirmed”. Would appear that the claims are contradict each other. It is unclear how one of ordinary skill in the art would one sign the transaction with a previous key when the previous key pair are deleted.

b. The combination does not disclose a blockchain node generating a fresh key pair having a fresh public key to be included into transaction and a fresh private key to be used for signing a next transaction.
1.	In response to Appellant’s arguments, on page 13 of the Brief, that the examiner appears to give an improper construction to at least the “fresh key pair”. 
	It should be noted that the Appellant does not indicate what makes the key pair fresh. A node having a key pair that could be considered fresh, provided that the key pair is, for example, just generated by the node itself. In fact, the claim language does not, in any way, indicate that the fresh private key is more recent than a previous private key that is used for signing the present transaction (different from the next transaction). 

2.	In response to Appellant’s arguments, on page 13 of the Brief, that Gazi does not disclose “generating, by a blockchain node, a fresh key pair”.
As indicated above that the Appellant does not indicate what makes the key pair fresh. Gazi teaches" generating, by a blockchain node, a fresh key pair". Gavi discloses "the functionality determines for each party a pair of public and private keys [page 87 Col 2 lines 40-56]. The genesis block BO appears as a default initial block in any blockchain, associated with time 0. A Blockchain protocol n permits a collection of parties to collectively maintain a common ledger. Once a node of the system proclaims a certain transaction tx as stable, the remaining honest nodes, if queried, will either report tx in the same position in the ledger or will not report as stable any transaction in conflict to tx [Page 88 col 2]". This shows the party interpreted as blockchain node, having pair of public and private keys.

3.	In response to there is no rational basis conclude that the combination teaches the claimed feature, on page 13 of the Brief.
	Gazi teaches" generating, by a blockchain node, a fresh key pair". Gavi discloses "the functionality determines for each party a pair of public and private keys [page 87 Col 2 lines 40-56]. The genesis block BO appears as a default initial block in any blockchain, associated with time 0. A Blockchain protocol n permits a collection of parties to collectively maintain a common ledger. Once a node of the system proclaims a certain transaction tx as stable, the remaining honest nodes, if queried, will either report tx in the same position in the ledger or will not report as stable any transaction in conflict to tx [Page 88 col 2]". This shows the party interpreted as blockchain node, having pair of public and private keys. 
Fletcher further teaches "having a fresh public key to be included into a transaction and a fresh private key to be used for signing a next transaction". Fletcher discloses "the nodes 102 that a reidentified as congress members cooperate to generate new private key shares and a new public key. The original keys hares that were sent to such nodes by the initially trusted party may be used to sign and broadcast a transaction to send all digital assets in the congress pool to the new public key, which then becomes the congress public key [0083]. The node 102 generates a private key share that is to be used in a threshold signature scheme in which at least a threshold of private key shares must be used to generate a valid signature for a transaction on behalf of the congress [0089]". Fletcher shows that the node generates new pairs of private and public key. The private key is part of the transaction. The private key is also used for signing transactions (interpreted as next transaction).

4.	In response to Appellant’s argument, on pages 13-14 of the Brief, that the examiner has failed to show a suggestion or motivation to combine the teachings of the prior art, Examiner respectfully disagrees with the appellant for the following reasons.
	Both references are in the same field of endeavor, more specifically in the field of blockchain. Gazi discloses “Proof-of-stake (PoS) blockchain protocols were envisioned as a solution to the immense energy demands of miner node in proof-of-work (PoW) based blockchain systems [I. Introduction, Page 85]”. While Fletcher discloses “generally to distributed ledger, use in coordinating transactions on a proof-of-work blockchain network with transactions on a proof-of-stake blockchain network [0001]”. The instant application of the Appellant discloses “A trusted execution environment-based proof of stake protocol for distributed ledger systems [0002]”. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gazi discloses “the functionality determines for each party a pair of public and private keys [page 87 Col 2 lines 40-56]. The genesis block BO appears as a default initial block in any blockchain, associated with time 0. A blockchain protocol n permits a collection of parties to collectively maintain a common ledger. Once a node of the system proclaims a certain transaction tx as stable, the remaining honest nodes, if queried, will either report tx in the same position in the ledger or will not report as stable any transaction in conflict to tx [Page 88 col 2]”. Fletcher discloses "the nodes 102 that a reidentified as congress members cooperate to generate new private key shares and a new public key. The original keys hares that were sent to such nodes by the initially trusted party may be used to sign and broadcast a transaction to send all digital assets in the congress pool to the new public key, which then becomes the congress public key [0083]. The node 102 generates a private key share that is to be used in a threshold signature scheme in which at least a threshold of private key shares must be used to generate a valid signature for a transaction on behalf of the congress [0089]". 
Thus, it would have been obvious to combine the teachings of key pair of Gazi with the key pair of fletcher to sign the transaction and broadcast the transaction. One of ordinary skill in the art would have been motivated for the purpose of offering additional security to the blockchain or new features of the blockchain or which control the ownership over digital assets to maintain the integrity of the blockchain, for transferring digital assets from one blockchain to another while maintaining the integrity of both blockchains (Fletcher [0006-0007]). Furthermore, one of ordinary skill in the art would use the key pair to sign the transaction. This would lead to improved security, where the improved security would be to secure communication to prevent any eavesdropper to eavesdrop. 

c. The combination does not disclose that the same node that generates a fresh key pair also signs the transaction.
1.	In response to Appellant’s argument, on pages 14-16 of the Brief, that the examiner has failed to show that the same node that generates a fresh key pair also signs the transaction, Examiner respectfully disagrees with the appellant for the following reasons.
Fletcher discloses "the nodes 102 that a reidentified as congress members cooperate to generate new private key shares and a new public key. The original keys shares that were sent to such nodes by the initially trusted party may be used to sign and broadcast a transaction to send all digital assets in the congress pool to the new public key, which then becomes the congress public key [0083]. The node 102 generates a private keys hare that is to be used in a threshold signature scheme in which at least a threshold of private key shares must be used to generate a valid signature for a transaction on behalf of the congress [0089]. The node 102 performing the method 400 may retrieve the private key share from storage and use the private key share in order to contribute towards signature generation. If a sufficient number of other congress members also use their respective private key to contribute towards sig nature generation, the signature is generated and a valid outgoing transaction may be broadcast [0093]. Fletcher clearly shows the node generates the key pair and signs the transaction. That every node in the reference by Fletcher can act the same as mention is paragraph 98, “A node 102, which may be the same node performing the method of 400”. This further shows that node 102 can be the same node, more specially a blockchain node. Due to the fact that the node is in a blockchain environment. The claim does not set forth what a blockchain node encompass to be. 

a. The combination does not disclose a transaction having as its output a transfer stake to be transferred to a second node’s public key, and a remaining account stake to be transferred to the fresh public key.
1.	In response to the Appellant arguments, on pages 16-17 of the Brief, that the combination does not disclose a transaction having as its output a transfer stake to be transferred to a second node’s public key, and a remaining account stake to be transferred to the fresh public key, Examiner respectfully disagrees with the appellant for the following reasons.
	Gazi discloses “{rewardsn{c, i) denotes the total amount of coins that were created by the protocol n and given to the party creating the block in the blockchain C in slot I [Page 89 Col 2 lines 1-5]. Transfers X ➔Y{C, i) denotes the total amount transferred from parties in X to parties in Yon the blockchain C in slot I [Page 89 Col 2 lines l-5]. The functionality responds to any message in the form of the block, the block has stake distribution and public key associated with the users [A. The computational model, Page 87 col 2]”. Gazi shows transferring “transfer stake” and “remaining account stake” to a different party (second node) as shown previously the second node contains the key pair. The fees are in the message (“transaction”), where the keys (“public keys”) are in the message.

d. The combination fails to disclose the blockchain node signing the transaction with a previous private key because the combination teaches signing the transaction with the most recent key.
1.	In response to the Appellant arguments, on pages 17-18 of the Brief, that the combination fails to disclose the blockchain node signing the transaction with a previous private key because the combination teaches signing the transaction with the most recent key, Examiner respectfully disagrees with the appellant for the following reasons.
Fletcher discloses "the node 102 performing the method 400 may retrieve the private key share from storage and use the private key share in order to contribute towards signature generation. If a sufficient number of other congress members also use their respective private key to contribute towards sig nature generation, the signature is generated and a valid outgoing transaction may be broadcast [0093]”.
Fletcher clearly shows the node generates the key pair and signs the transaction. Fletcher shows that the node is retrieving the private key from storage. Retrieving the private key from the storage is broadly interpreted as the claimed previous private key as a key stored and retrieved could broadly mean it was a previous key.  Furthermore, Fletcher shows that the private key is used for signing transaction.

II. The prior art combination fails to disclose the specifically claimed causal relationship between deleting a private key and transaction broadcast confirmation, recited in claims 2 and 6.
a.	In response to the Appellant arguments, on page 19 of the Brief, of claim construction: Claims 2 and 6 require receiving confirmation before deleting, Examiner respectfully disagrees with the appellant for the following reasons.
	Fletcher teaches" deleting, by the blockchain node, the private key associated with the broadcasted transaction based upon receiving the indication that the broadcasted transaction is confirmed". Fletcher discloses "this confirmation may be performed by receiving attestation of deletion of the private key share. The remote attestation protocol may be used to obtain attestation to the deletion of the private keys have previously held in the TEE [0119]. The node 102 may confirm that a private key share has been deleted by the requestor [0125]". Fletcher shows deleting upon a confirmation. Node receives a request, wherein the request is the confirmation to delete.
The node confirms that a private key is deleted. 
	Furthermore, Fletcher further teaches “The TEE 250 may be used to attest to secure deletion of the private key share when a member of a congress 110 which has previously used the private key share on the electronic device 200 has chosen to leave the congress [0054]”. Fletcher shows when a member leaves it does a trigger to delete the private key.

b.	In response to the Appellant arguments, on pages 19-20 of the Brief, that Gazi and Fletcher do not suggest the ordered relationship of confirmation, then deleting, Examiner respectfully disagrees with the appellant for the following reasons.
	Fletcher discloses "this confirmation may be performed by receiving attestation of deletion of the private key share. The remote attestation protocol may be used to obtain attestation to the deletion of the private keys have previously held in the TEE [0119]. The node 102 may confirm that a private key share has been deleted by the requestor [0125]". Fletcher shows deleting upon a confirmation. Node receives a request, wherein the request is the confirmation to delete.
The node confirms that a private key is deleted. 
Furthermore, Fletcher further teaches “The TEE 250 may be used to attest to secure deletion of the private key share when a member of a congress 110 who has previously used the private key share on the electronic device 200 has chosen to leave the congress [0054]”. Fletcher shows when a member leaves it does a trigger to delete the private key.

B. Whether claims 4 and 8 are unpatentable under 35 U.S.C § 103 as being obvious over Gazi, over Gazi, in view of Fletcher and in further view of Kaga.
1. 	The Appellant argues, on pages 20-21 of the Brief, that Gazi and Fletcher, whether alone or in combination, fail to disclose or suggest a blockchain node generating a fresh key pair, which is similar to the arguments stated above.
	In response, claims 4 and 8 are dependent claims of claims 1 and 5 respectfully. As stated above Gazi in view of Fletcher teach claims 1 and 5 based on the rationale presented in the section(s) above.

C. Whether claim 9 are unpatentable under 35 U.S.C § 103 as being obvious over Gazi, over Gazi, in view of Fletcher and in further view of Bankston.
1.	The Appellant argues, on page 21 of the Brief, that Gazi and Fletcher, whether alone or in combination, fail to disclose or suggest a blockchain node generating a fresh key pair, which is similar to the arguments stated above.
In response, claim 9 is dependent of independent claim 5. As stated above, Gazi in view of Fletcher teach claim 5 based on the rationale presented in the section(s) above.

D. Whether claim 17 are unpatentable under 35 U.S.C § 103 as being obvious over Gazi, over Gazi, in view of Fletcher and in further view of Jetzfellner.
1.	The Appellant argues, on page 22 of the Brief, that Gazi and Fletcher, whether alone or in combination, fail to disclose or suggest a blockchain node generating a fresh key pair, which is similar to the arguments stated above.
In response, claim 17 is dependent of independent claim 1. As stated above, Gazi in view of Fletcher teach claim 1 based on the rationale presented in the section(s) above.

E. Whether claim 18 are unpatentable under 35 U.S.C § 103 as being obvious over Gazi, over Gazi, in view of Fletcher and in further view of Baird.
1.	The Appellant argues, on pages 22-23 of the Brief, that Gazi and Fletcher, whether alone or in combination, fail to disclose or suggest a blockchain node generating a fresh key pair, which is similar to the arguments stated above.
In response, claim 18 is dependent of claim 2 that depends on independent claim 1. As stated above, Gazi in view of Fletcher teach claims 1 and 2 based on the rationale presented in the section(s) above.

F. Whether claim 16 is unpatentable under 35 USC § 112(b) as being indefinite.
1.	In response to Appellant arguments, on pages 23-24 of the Brief, that the 35 USC § 112(b) rejection is improper, Examiner respectfully disagrees with the appellant for the following reasons.
	Claim 16 recites “associating, by the blockchain node, the fresh public key with the blockchain node”. It is unclear in what manner that the fresh public key is associated with the blockchain node. Specifically, the Appellant fails to establish the metes and bounds of the claim. The claim language can be interpreted, as least, with two different ways. The first interpretation is whether the fresh public key is associated by itself, since the claim recites “by the blockchain node”.  The second interpretation is whether the fresh public key is associated with another blockchain node, since the claim recites “with the blockchain node”. Furthermore, it is unclear why the blockchain node would be associated with the fresh public key since Claim 1 already recites the step of generating the fresh key pair by a blockchain node. That is, the blockchain node appears to be already associated with the fresh public key when it is generated by the blockchain, as recited in claim 1. 
The specification does not indicate that the blockchain node is being associated with itself or with another blockchain node. Nor does it state how the association corresponds to or with what the association encompasses. The specification in paragraph [0074], recites “User U 200a will delete its outdated secret key sk.sub.U and use (pk’.sub.U, sk’.sub.U) as its current key pair (s219)” and in paragraph [0033], recites “validating an alternative blockchain of the blockchain network based on public keys of TEE devices associated with each block leader”. The specification does not recite “associating, by the blockchain node, the fresh public key with the blockchain node”. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.

G. Whether claim 16 is unpatentable under 35 USC § 112(a) as failing to comply with the written description requirement. 
1.	In response to Appellant arguments, on pages 24-26 of the Brief, that the 35 USC § 112(b) rejection is improper, Examiner respectfully disagrees with the appellant for the following reasons.
	The Appellant indicated that the application shows that the inventors had possession of the feature in Paragraph [0054]. The Appellant indicated “the public key’s association with the user’s blockchain node can be managed by the blockchain node, and can indicate that the information conveyed by the public key is regarding the user (the user’s blockchain node)”. However, there is no support that blockchain node associates the fresh public key with the blockchain node. Nowhere in the specification recites “associating, by the blockchain node, the fresh public key with the blockchain node”.

 (2) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/K.A./Examiner, Art Unit 2496     

                                                                                                                                                                                                   Conferees:

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.